UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 SIGMA DESIGNS, INC. (Name of Registrant as Specified in Its Charter) POTOMAC CAPITAL PARTNERS III, L.P. POTOMAC CAPITAL MANAGEMENT III, L.L.C. POTOMAC CAPITAL PARTNERS L.P. POTOMAC CAPITAL MANAGEMENT, L.L.C. PAUL J. SOLIT ERIC SINGER MARK J. BONNEY MARK F. FITZGERALD (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: PRELIMINARY COPY SUBJECT TO COMPLETION DATED MAY 25, 2012 Potomac Capital Partners III, L.P. , 2012 Dear Fellow Shareholder: Potomac Capital Partners III, L.P. and the other participants in this solicitation (collectively, “Potomac” or “we”) are the beneficial owners of an aggregate of 2,612,230 shares of common stock, no par value per share, of Sigma Designs, Inc., a California corporation (“Sigma” or the “Company”), representing approximately 8% of the shares of common stock outstanding.For the reasons set forth in the attached Proxy Statement, we do not believe the Board of Directors of the Company (the “Board”) are acting in the best interests of its shareholders.We believe significant changes to the composition of the Board are necessary in order to ensure that the Company is being run in a manner consistent with your best interests. We are therefore seeking your support at the annual meeting of shareholders scheduled to be held at located at , on August 7, 2012 at _.m., local time, including any adjournment or postponement thereof and any meeting which may be called in lieu thereof (the “Annual Meeting”), for the following: 1. To elect Potomac’s three (3) nominees (the “Nominees”) to the Board in opposition to the Company’s director nominees; 2. To ratify the appointment of Armanino McKenna LLP as Sigma’s independent registered public accounting firm for fiscal year 2013; 3. To hold an advisory vote on the Company’s executive compensation for its named executive officers; and 4. Any other business that may properly come before the Annual Meeting or any adjournment(s) of such meeting. We are seeking three (3) seats on the Board to ensure that the Company is run in the interests, and for the benefit, of the shareholders, the true owners of the Company.The Board is currently composed of four (4) directors.The Company has nominated four (4) incumbent directors for election at the Annual Meeting.If elected, the Nominees will represent a majority of the members of the Board. The enclosed Proxy Statement is soliciting proxies to elect only our Nominees.Accordingly, the enclosed GOLD proxy card may only be voted for our Nominees and does not confer voting power with respect to any of the Company’s director nominees.Shareholders who return the GOLD proxy card will only be able to vote for our three (3) Nominees and will not have the opportunity to vote for the one (1) other seat up for election at the Annual Meeting.See “Voting and Proxy Procedures” on page 21 for additional information.You can only vote for the Company’s director nominees by signing and returning a proxy card provided by the Company.Shareholders should refer to the Company’s proxy statement for the names, backgrounds, qualifications and other information concerning the Company’s nominees.The participants in this solicitation intend to vote all of their shares of the Company in favor of the Nominees. We urge you to carefully consider the information contained in the attached Proxy Statement and then support our efforts by signing, dating and returning the enclosed GOLD proxy card today.The attached Proxy Statement and the enclosed GOLD proxy card are first being furnished to the shareholders on or about , 2012. If you have already voted for the management slate on the White card, you have every right to change your vote by signing, dating and returning a later dated GOLD proxy.Please vote each and every GOLD proxy card you receive. If you have any questions or require any assistance with your vote, please contact Okapi Partners LLC, which is assisting us, at their address and toll-free numbers listed below. Thank you for your support, Eric Singer Potomac Capital Partners III, L.P. 2 If you have any questions, require assistance in voting your GOLD proxy card, or need additional copies of Potomac’s proxy materials, please contact Okapi Partners at the phone numbers or email listed below. OKAPI PARTNERS LLC 437 Madison Avenue, 28th Floor New York, N.Y. 10022 (212) 297-0720 Call Toll-Free at: (877) 566-1922 E-mail: info@okapipartners.com 3 PRELIMINARY COPY SUBJECT TO COMPLETION DATED MAY 25, 2012 ANNUAL MEETING OF SHAREHOLDERS OF SIGMA DESIGNS, INC. PROXY STATEMENT OF POTOMAC CAPITAL PARTNERS III, L.P. PLEASE SIGN, DATE AND MAIL THE ENCLOSED GOLD PROXY CARD TODAY Potomac Capital Partners III, L.P., a Delaware limited partnership (the “PCP III”), and the other participants in this solicitation (collectively, “Potomac” or “we”) are significant shareholders of Sigma Designs, Inc., a California corporation (“Sigma” or the “Company”).We do not believe that the Board of Directors of the Company (the “Board”) is acting in the best interests of the Company’s shareholders.We are seeking your support for the election of our director nominees to the Board at the annual meeting of shareholders scheduled to be held at located at , on August 7, 2012 at _.m., local time, including any adjournments or postponements thereof and any meeting which may be called in lieu thereof (the “Annual Meeting”), for the following: 1. To elect Potomac’s director nominees, Mark J. Bonney, Mark F. Fitzgerald and Eric Singer (each a “Nominee” and, collectively, the “Nominees”), to serve as directors of the Company until the 2013 annual meeting of shareholders or until their successors are elected and qualified, in opposition to the Company’s incumbent directors; 2. To ratify the appointment of Armanino McKenna LLP as Sigma’s independent registered public accounting firm for fiscal year 2013; 3. To hold an advisory vote on the Company’s executive compensation for its named executive officers (the “Say on Pay Proposal”); and 4. To transact any other business that may properly come before the Annual Meeting or any adjournment(s) of such meeting. This Proxy Statement is soliciting proxies to elect only our Nominees. Accordingly, the enclosed GOLD proxy card may only be voted for our Nominees and does not confer voting power with respect to any of the Company’s director nominees. Shareholders who return the GOLD proxy card will only be able to vote for Potomac’s three (3) Nominees. See “Voting and Proxy Procedures” on page 21 for additional information. You can only vote for the Company’s director nominees by signing and returning a proxy card provided by the Company. Shareholders should refer to the Company’s proxy statement for the names, backgrounds, qualifications and other information concerning the Company’s nominees. PCP III, Potomac Capital Management III, L.L.C. (“Potomac Management III”), Potomac Capital Partners L.P. (“PCP”), Potomac Capital Management, L.L.C. (“Potomac Management”), Paul J. Solit (“Mr. Solit”) and Eric Singer (collectively, with PCP III, Potomac Management III, PCP, Potomac Management and Mr. Solit, the “Potomac Group”) and Mark J. Bonney and Mark F. Fitzgerald are members of a group formed in connection with this proxy solicitation and are deemed participants in this proxy solicitation. s 4 Sigma has set the record date for determining shareholders entitled to notice of and to vote at the Annual Meeting as June 12, 2012 (the “Record Date”).The mailing address of the principal executive offices of Sigma is 1778 McCarthy Boulevard, Milpitas, California 95035.Shareholders of record at the close of business on the Record Date will be entitled to vote at the Annual Meeting.According to Sigma, as of the Record Date, there were shares of common stock, no par value per share (the “Shares”) outstanding and entitled to vote at the Annual Meeting.As of the Record Date, the Potomac Group and the Nominees owned an aggregate of Shares, which represents approximately % of the Shares outstanding.We intend to vote such Shares FOR the election of the Nominees, FOR the ratification of the appointment of Armanino McKenna LLP, as described herein, and in a manner consistent with the recommendation of Institutional Shareholder Services Inc. (“ISS”), a leading proxy advisory firm, with respect to the advisory vote on executive compensation, as described herein. THIS SOLICITATION IS BEING MADE BY POTOMAC AND NOT ON BEHALF OF THE BOARD OR MANAGEMENT OF SIGMA.POTOMAC IS NOT AWARE OF ANY OTHER MATTERS TO BE BROUGHT BEFORE THE ANNUAL MEETING.SHOULD OTHER MATTERS, WHICH POTOMAC IS NOT AWARE OF A REASONABLE TIME BEFORE THIS SOLICITATION, BE BROUGHT BEFORE THE ANNUAL MEETING, THE PERSONS NAMED AS PROXIES IN THE ENCLOSED GOLD PROXY CARD WILL VOTE ON SUCH MATTERS IN THEIR DISCRETION. WE URGE YOU TO SIGN, DATE AND RETURN THE GOLD PROXY CARD IN FAVOR OF THE ELECTION OF OUR NOMINEES. IF YOU HAVE ALREADY SENT A PROXY CARD FURNISHED BY COMPANY MANAGEMENT OR THE BOARD, YOU MAY REVOKE THAT PROXY AND VOTE FOR EACH OF THE PROPOSALS DESCRIBED IN THIS PROXY STATEMENT BY SIGNING, DATING AND RETURNING THE ENCLOSED GOLD PROXY CARD.THE LATEST DATED PROXY IS THE ONLY ONE THAT COUNTS.ANY PROXY MAY BE REVOKED AT ANY TIME PRIOR TO THE ANNUAL MEETING BY DELIVERING A WRITTEN NOTICE OF REVOCATION OR A LATER DATED PROXY FOR THE ANNUAL MEETING OR BY VOTING IN PERSON AT THE ANNUAL MEETING. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting This Proxy Statement and GOLD proxy card are available at 5 IMPORTANT Your vote is important, no matter how few Shares you own.We urge you to sign, date, and return the enclosed GOLD proxy card today to vote FOR the election of our Nominees. · If your Shares are registered in your own name, please sign and date the enclosed GOLD proxy card and return it to Potomac c/o Okapi Partners LLC (“Okapi Partners”) in the enclosed postage-paid envelope today. · If your Shares are held in a brokerage account or bank, you are considered the beneficial owner of the Shares, and these proxy materials, together with a GOLD voting form, are being forwarded to you by your broker or bank.As a beneficial owner, you must instruct your broker, trustee or other representative how to vote. Your broker cannot vote your Shares on your behalf without your instructions. · Depending upon your broker or custodian, you may be able to vote either by toll-free telephone or by the Internet.Please refer to the enclosed voting form for instructions on how to vote electronically.You may also vote by signing, dating and returning the enclosed voting form. Since only your latest dated proxy card will count, we urge you not to return any proxy card you receive from the Company.Even if you return the management proxy card marked “withhold” as a protest against the incumbent directors, it will revoke any proxy card you may have previously sent to us.Remember, you can vote for our independent Nominees only on our GOLD proxy card.So please make certain that the latest dated proxy card you return is the GOLD proxy card. . OKAPI PARTNERS LLC 437 Madison Avenue, 28th Floor New York, N.Y. 10022 (212) 297-0720 Call Toll-Free at: (877) 566-1922 E-mail: info@okapipartners.com 6 BACKGROUND TO THE SOLICITATION The following is a chronology of events leading up to this proxy solicitation: · On March 14, 2012, Eric Singer met with Thomas Gay, the Company’s Chief Financial Officer, and Trinh Tran, the Company’s Chairman and Chief Executive Officer.At this meeting, Mr. Singer expressed his serious concerns with the operating trends in the Company’s business, in particular the Company’s cash burn and high levels of operating expenses.At this meeting, Mr. Singer also tried to engage in a discussion regarding the Company’s capital allocation and how management looks at return on investment in its research programs.Mr. Singer also disclosed at this meeting that PCP III would seek Board representation at the Annual Meeting. · On March 28, 2012, the Potomac Group filed a Schedule 13D amendment with the Securities and Exchange Commission (the “SEC”) disclosing that they had, and intended to continue to engage in discussions with the Company’s management and the Board in order to reach an agreement with the Company relating to Board representation.The Potomac Group also disclosed that if such discussions did not result in a resolution prior to the deadline for shareholder submission of a notice of nomination of director nominees for election to the Board at the Annual Meeting, they intended to submit such notice for Board representation. · On April 2, 2012, the Potomac Group filed a Schedule 13D amendment with the SEC disclosing their view that the Board should focus on improving the Company’s operating performance and managing their cash position instead of making additional acquisitions.Specifically, the Potomac Group noted that the Company had spent over $200 million on acquisitions in the past five years, totaling 7x the Company’s enterprise value as of the fiscal year ended January 28, 2012, despite significant cash burn from its operations.The Potomac Group noted that the latest acquisition of Trident Microsystems, Inc.’s (“Trident”) DTV business represented another purchase at a price in excess of the Company’s enterprise value and called upon the Board to refrain from further acquisitions until shareholders have an opportunity at the Annual Meeting to express their views on the direction of the Company. · On April 5, 2012, PCP III delivered a notice to the Company of intention to nominate the Nominees for election to the Board at the Annual Meeting. · On April 9, 2012, the Company announced that it had entered into an amendment to the Company’s shareholder rights plan (the “Poison Pill”) to, among other things, decrease the beneficial ownership threshold from 15% to 10% by which any person or group becomes an Acquiring Person (as defined under the Poison Pill). · On April 10, 2012, PCP III delivered a letter to the Board demanding to inspect certain books and records of the Company, including the Company’s shareholder list. · Throughout March and April, Mr. Singer held several conversations with Mr. Gay and William Almon, the Company’s Lead Independent Director, relating to Board representation.In these conversations, Mr. Singer expressed his disappointment with the amendment to the Poison Pill and his concerns regarding the destruction of shareholder value and the alignment of the Company’s costs with revenue.Mr. Singer also questioned whether the Board remained independent given their long tenure on the Board.Throughout these conversations, Mr. Almon indicated that the Company would be willing to expand the size of the Board by one director and nominate Mr. Singer for election as a director at the Annual Meeting to fill the newly created vacancy.Mr. Singer indicated that the Potomac Group desired to resolve the issue of Board representation amicably and without disruption to the Company’s business, but that given the current state of the Company, the Potomac Group did not believe the Company’s proposal would effect meaningful change.Mr. Singer also indicated that the Company’s proposal to maintain all of the current directors as a majority of the Board was not satisfactory.Mr. Singer offered to fly to California to meet with the Board in hopes of resolving their differences.A meeting was set up for April 20, 2012.Mr. Singer asked that all Board members be present at the meeting but was told only Mr. Almon and director Julien Nguyen would attend. 7 · On April 20, 2012, Mr. Singer met with Messrs. Almon and Nguyen.At this meeting, Mr. Singer reiterated his concerns regarding the Company’s cash burn and high levels of operating expenses.Mr. Singer also expressed his concern with the recent acquisition of Trident’s DTV Business, noting that the Potomac Group did not believe the Company should continue to use its cash on acquisitions at values well in excess of the Company’s enterprise value, given the Company’s operating losses and lack of profitability with respect to its existing business.Mr. Singer also indicated that the Potomac Group would be willing to settle the issue of Board representation by expanding the size of the Board by one, having one existing director resign, and appointing two new directors named by the Potomac Group to fill the resulting vacancies. · On April 24, 2012, Mr. Almon called Mr. Singer and proposed the size of the Board be expanded from four (4) to six (6) members, and the Potomac Group would name two (2) nominees for election to the Board at the Annual Meeting to fill the resulting vacancies.Mr. Singer indicated that this proposal was not acceptable as it would not represent meaningful change given the level of underperformance of the Company. · On April 26, 2012, Mr. Singer called Mr. Tran to discuss the recent discussions Mr. Singer had with the Board that Mr. Tran did not participate in.On this call, Mr. Singer expressed his desire to resolve the issue of Board representation without the disruption of a proxy contest.Mr. Singer also expressed his concerns regarding the Company’s significant cash depletion as a result of the recent acquisition of Trident’s DTV Business. · On April 30, 2012, PCP III delivered a letter to the Board (the “April 30 Letter”) stating its disappointment with the Board’s decision to lower the beneficial ownership threshold of the Poison Pill.In the April 30 Letter, PCP III also expressed its concern regarding the Board and management’s lack of significant ownership of the Company and its belief that without “skin in the game” the interests of the Board and management are not aligned with those of the Company’s shareholders.PCP III also noted its lack of confidence in the current Board and its belief that a reconstituted Board with a majority of new, highly-qualified independent directors is necessary to end erosion of shareholder value.PCP III concluded the April 30 Letter by stating its desire to continue discussions with the Board to reach a mutually agreeable resolution that would serve the best interest of all shareholders. · On April 30, 2012, Mr. Singer emailed the administrative assistant of Mr. Tran to set up a call with Mr. Tran regarding the April 30 Letter. Mr. Singer was informed that Mr. Tran was in meetings all day and did not receive a return call from Mr. Tran. 8 · On May 7, 2012, Mr. Singer left a voicemail message for Mr. Almon stating that he would be in California on May 8, 2012 and could meet with Mr. Almon if he was available. · On May 8, 2012, Mr. Singer received a voicemail from Mr. Almon that he would be unable to meet with Mr. Singer.Since this voicemail, no member of the Board or management have reached out further to any member of the Potomac Group in connection with this solicitation. 9 REASONS FOR OUR SOLICITATION The Potomac Group is soliciting your support to elect its Nominees at the Annual Meeting because we believe the majority of the Board is not acting, and will continue to not act, in your best interests with respect to the future direction of the Company. We are concerned with the Company’s poor stock price performance. Since January 31, 2007, the Company’s stock price has declined by more than 75%, resulting in the destruction of nearly $480 million of shareholder value.The Company’s shares have severely underperformed the NASDAQ Composite Index and the NASDAQ Electronic Components Index since January 31, 2009 and cumulatively since January 31, 2007. Cumulative Total Returns January January January January January January Sigma Designs, Inc. $ NASDAQ Composite Index NASDAQ Electronic Components Index 10 We are concerned with the Company’s poor operating performance and the growing size of its operating expenses and operating losses. For the fiscal year ended January 28, 2012, the Company reported an alarming net loss of over $168 million and a loss of almost $150 million in shareholders’ equity from $398 million in fiscal 2011 to $248.5 million in fiscal 2012. Net revenues also decreased $104.3 million, or 36%, compared to fiscal 2011 and the Company wrote off approximately $9.0 million in inventory in fiscal 2012.For the first quarter of fiscal 2013, the Company continues to underperform, reporting a net loss of $13.7 million.The Company also acknowledged during its earnings call on May 23, 2012 that it did not foresee any real growth in the Company’s core business for the second quarter of fiscal 2013, despite spending more than $80 million for research and development over the past four fiscal quarters. We are also concerned with the Company’s increasing operating expenses.In the past five years, the Company’s total operating expenses have increased over 78% from approximately $55.5 million in fiscal 2008 to approximately $253.1 million in fiscal 2012.During fiscal 2012, the Company’s total operating expenses were 137% of net revenues, resulting in negative cash flow of over $28 million. The following table, derived from the Company’s public filings, illustrates the Company’s declining performance. Fiscal Fiscal Fiscal Fiscal Fiscal (Dollars in thousands) Net revenue $ $
